Judgment, Supreme Court, Bronx County (Shackman, J.), rendered January 21, 1980, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of no less than 6 years and no more than 18 years, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to a minimum of 5 years with a maximum of 15 years, and as modified, otherwise affirmed. Considering all of the relevant facts in the record and the defendant’s background, we find the sentence excessive to the extent indicated. Concur — Murphy, P. J., Markewich, Silverman and Fein, JJ.